
	

113 HR 4840 IH: Seniors’ Identity Protection Act of 2014
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4840
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title II of the Social Security Act to preclude use of the social security account number
			 on Government-issued identification cards issued in connection with
			 Medicare, Medicaid, and SCHIP benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Seniors’ Identity Protection Act of 2014.
		2.Restrictions on use of the social security account number of Government-issued identification cards
			 issued in connection with Medicare, Medicaid, and SCHIP benefits
			(a)Provisions related to MedicareSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is amended by adding at
			 the end the following new clause:
				
					(x)In the administration of title XVIII, the Secretary may not display an individual’s social security
			 account number (or any derivative of such number) on any personal
			 identification card issued for purposes of carrying out such title..
			(b)Provisions related to Medicaid or SCHIPSection 205(c)(2)(C)(vi) of such Act (42 U.S.C. 402(c)(2)(C)(iv)) is amended by adding at the end
			 the following new subclause:
				
					(III)Any State or political subdivision thereof (and any person acting as an agent of such an agency or
			 instrumentality), in the administration of any program established under
			 title XIX or XXI, may not display an individual’s social security account
			 number (or any derivative of such number) on any personal identification
			 card issued for purposes of carrying out such program..
			(c)Effective dateThe amendments made by this section shall apply with respect to personal identification cards
			 issued after 1 year after the date of the enactment of this Act.
			3.Sense of the Congress relating to use by private entities of the social security account numberIt is the sense of the Congress that private entities should not use social security account
			 numbers as a method of identification of individuals on documents made
			 available to the public or on personal identification cards issued to
			 individuals by such entities.
		
